      Case: 1:17-cv-09175 Document #: 29 Filed: 12/11/18 Page 1 of 2 PageID #:248




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MANTISSA CORPORATION,

         Plaintiff,
                                                           Case No. 1:17-cv-09175
 v.
                                                           Hon. Ruben Castillo
 OLD SECOND BANCORP, INC. and
 OLD SECOND NATIONAL BANK,                                 JURY TRIAL DEMANDED

         Defendants.


                NOTICE OF PLAINTIFF’S MOTION TO LIFT THE STAY

TO:     ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that on December 19, 2018, at 9:45 AM, or as soon thereafter

counsel may be heard, we shall appear before the Honorable Judge Ruben Castillo, or any judge

who may be sitting in his stead, in Room 2541 of the Federal Dirksen Building, 219 South

Dearborn Street, Chicago, IL 60604 and then and there present to the Court Plaintiff’s Motion to

Life the Stay, a copy of which is being served upon you.

                                                    Respectfully submitted,
                                                    Young, Basile, Hanlon & MacFarlane, P.C.

                                                    By: /s/ Nicholas A. Kurk
                                                       Nicholas A. Kurk (6292133)
                                                       150 N. Wacker Drive, Suite 1450
                                                       Chicago, IL 60606
                                                       (312) 754-9332

                                                    Attorney for Plaintiff
    Case: 1:17-cv-09175 Document #: 29 Filed: 12/11/18 Page 2 of 2 PageID #:248




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on December 11, 2018, the foregoing was

caused to be filed with the Court by electronic filing protocols, and that same will therefore be

electronically served upon all attorneys of record registered with the Court’s ECF/CM system.


                                                    By: /s/ Nicholas A. Kurk
                                                          Nicholas A. Kurk




                                               2
